                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


CHRISTOPHER RUSH,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:18-cv-00364

BRAD DOUGLAS, et al.,

                               Defendants.



                                             ORDER


       Pending before the Court is Defendants South Central Regional Jail (“SCRJ”) and Brad

Douglas’ (“Douglas”) Motion to Dismiss. (ECF No. 36.) By standing order entered on January

4, 2016, and filed in this case on February 28, 2018, (ECF No. 4), this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of proposed findings and a

recommendation for disposition (“PF&R”). Magistrate Judge Tinsley entered his PF&R on

February 18, 2020, recommending this Court find Plaintiff’s Amended Complaint fails to state a

claim upon which relief can be granted because SCRJ and Douglas, in his official capacity, are not

persons who may be sued under 42 U.S.C. § 1983 and are immune from liability under the Eleventh

Amendment. (ECF No. 46 at 9.) Magistrate Judge Tinsley further recommends this Court

dismiss Plaintiff’s claims against Douglas in his individual capacity as the Amended Complaint

“fails to state enough facts to demonstrate Douglas’s individual involvement or his subjective



                                                 1
awareness of an excessive risk of harm to Douglas in order to hold him individually liable under

the Eighth Amendment.” (Id. at 11.)

       Pursuant to Rule 72 of the Federal Rules of Civil Procedure, the Court “must determine de

novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

Civ. P. 72(b)(3). This Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Plaintiff’s right to

appeal this Court’s order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, the

Court need not conduct a de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       Objections to the PF&R in this case were due on March 6, 2020. (ECF No. 46.) To date,

Plaintiff has failed to submit any objections in response to the PF&R, thus constituting a waiver

of de novo review and Plaintiff’s right to appeal this Court’s order.

       Accordingly, this Court ADOPTS the PF&R, (ECF No. 46), and GRANTS Defendants’

Motion to Dismiss, (ECF No. 36). Plaintiff’s claims against Defendants South Central Regional

Jail and Brad Douglas, in both his individual and official capacity, are DISMISSED. The Court

DIRECTS the Clerk to REMOVE Defendants South Central Regional Jail and Brad Douglas as

parties to this action. This matter remains referred to Magistrate Judge Tinsley for additional

proceedings.


                                                 2
       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER:        March 9, 2020




                                             3
